Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 3/11/2021 is acknowledged.  The traversal is on the ground(s) that there is no distinction in the subcombination.  This is not found persuasive because the dependent claims 2, 4, 6-8, 10 and 11 still provide distinctions in the subcombination not in the independent combinations. Thus, although Examiner agrees Claims 12, 14, 16 and 21 must be considered part of Applicant’s election, Claims 13, 15, and 17-19 remain withdrawn.  Note these claims could potentially be rejoined if a claim on which they depend is subsequently allowed.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langsdorf et al. (US 2013/0298608).
Regarding Claims 1-3, Langsdorf et al. teaches a system comprising: a forming tool having a first upper surface and a second upper surface that is below the first upper surface (See Fig. 14a, wherein left mold is a forming tool with one flange surface, i.e. a first upper surface, above a main mold surface, i.e. a second upper surface); and
a fairing bar having a third upper surface that is above the second upper surface and a curved surface that is between the second upper surface and the third upper surface (See Fig. 14a, wherein the right mold is a fairing bar having a concave curved surface between, both vertically and horizontally, the right most flange surface, i.e. a third surface and the main surface of the left mold; the second upper surface being between the first upper surface and curved surface in the horizontal direction),
wherein the forming tool and the fairing bar are configured to suspend a portion of a forming membrane over the second upper surface and the curved surface (See Fig. 14a, where the molds are suspending glass and could presumably suspend any membrane; note the membrane is not claimed as part of the system).
Langsdorf et al. fails to teach the system is for forming a composite material.  However, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Examiner submits there is no reason the composite, as opposed to glass, couldn’t have been formed on the molds in Langsdorf et al. and thus it appears to have all the claimed structure.
Regarding Claim 4, the curved surface curves into the molding surface of the right mold, which is coplanar to the left mold, and thus an edge of the curved surface of the right mold is coplanar to the main surface of the left mold (See Fig. 14a).

Claim(s) 1, 3, 5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piedmont et al. (US 2013/0298608).
Regarding Claims 1 and 3, Piedmont et al. teaches a system for forming a composite material (See page 1, paragraphs [0004]-[0006], teaching the system processes a foam black for forming a composite material) comprising: a forming tool [22],[23] having a first upper surface [22] and a second upper surface [23] that is below the first upper surface (See Fig. 3a, wherein the top of tool [22] is a first upper surface and the top surface of base plate [23] is a second supper surface); and
a fairing bar [42] having a third upper surface that is above the second upper surface and a curved surface that is between the second upper surface and the third upper surface (See Fig. 3a, wherein the top of regular bag [42] is a third upper surface and the right side thereof is a concave curved surface which is between the upper surface of base plate [23] and the top surface of tool [22] in a vertical direction),
wherein the forming tool and the fairing bar are configured to suspend a portion of a forming membrane [46] over the second upper surface [23] and the curved surface 
Regarding Claim 5, Piedmont et al. shows the top surface of tool [22], at the apex of the curve, is slightly above the top surface of bags [42] (See Fig. 3a).
Regarding Claim 9, Piedmont et al. teaches a vacuum system configured to remove air beneath membrane [46] (See page 2, paragraphs [0027]-[0028]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 9-12, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pridie (US 2009/0197050).
Regarding Claims 1-3 and 9, Pridie teaches a system for forming a composite material (See Abstract) comprising: a forming tool [21]/[22] having a first upper surface [21] and a second upper surface [22] that is below the first upper surface (See Figs. 4b, 9, and 10, and page 2, paragraph [0035], wherein the upper surface of tool [21] is a first upper surface and the upper surface of table [22] is a second upper surface, each being part of a forming tool); and
a fairing bar [101] having a third upper surface that is above the second upper surface and a curved surface that is between the second upper surface and the third upper surface (See Fig. 10 and page 3, paragraph [0049], and note the top of sweeper 
wherein the forming tool [21],[22] and the fairing bar [101] are configured to suspend a portion of a forming membrane over the second upper surface [22] and the curved surface (See Figs. 5-6, 9 and 10, wherein diaphragm membranes [23],[90] may be suspended).
Note the exact operation of the system shown in Fig. 10 is not described, but it is implied the system would work similarly to the other described systems wherein a diaphragm membrane is suspended over the tops of sweeper blocks [101], such as is shown over sweeper blocks [40],[41] in Figs. 5, 6 and 9), and the evacuation of the membrane causes the composite to form over the tool [21] and then to debulk the composite (See page 2, paragraph [0041]).  Further, the evacuation may occurs through the table [22], and thus, although there appears to clearly be a surface on table [22] between curved surface and tool [21] in Fig 10, leave such a surface exposed at the very least would have been obvious to a person having ordinary skill in the art at the time of invention in order to leave vacuum holes in such a surface exposed for evacuation of an area beneath a membrane for shaping a debulking of the composite.
 Regarding Claim 4, the edge of the curve of fair bar [101] flows into table [22] such that it is coplanar therewith (See Fig. 10).
Regarding Claim 5, Pridie doesn’t specifically teach the relative heights of fairing bar/sweeper blocks [101] to the tool [21], but it is clear the blocks [101] are meant to 
Regarding Claim 6, as recited above, the membrane is not specifically described as part of the system.  Further, as shown in Figure 6 in Pridie, the membrane is pulled down onto the table [22], i.e. the second upper surface, during debulking, a process that would have been expected to be employed in the system of Figure 10 (See page 3, paragraphs [0048]-[0049], indicating Fig. 10 an alternative system to carry out the same processes previously described).  Thus, it at least would have been obvious to a person having ordinary skill in the art at the time of invention to situate a film, i.e. the diaphragm, on the second upper surface [22].  Examiner submits without further limitation, any releasably attached film on such a surface is a release film. 
Regarding Claims 10, 11, 12 and 21, as described above, Pridie indicates a membrane to be evacuated will be suspended over the table and curved surface via the sweepers [101] and the tool [21] (See Fig. 5).  Further regarding Claim 12, the composite is bent from the upper surface of tool [21] to a side surface between it and base [22] (See Figs. 5-6).  Examiner submits it would have at least been possible to perform such shaping as claimed especially since the composite itself is not claimed 
It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226,228-29 (CCPA 1971 ); In re Danly, 263 F.2d 844,847, 120 USPQ 528,531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Further, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Examiner submits although a function is claimed not taught in the art, there is no discernable structural difference between what is rendered obvious in the prior art and what is instantly claimed.
 


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pridie as applied to Claim 6, and further in view of Ridges et al. (US 2008/0182054).
Regarding Claim 7, Pridie teaches the method of Claim 6 as described above.  Pridie fails to specifically teach the material of diaphragm interpreted as a release sheet comprises a material such as PTFE.  However, it is known in similar processes that a membrane vacuum evacuated to compress a composite, such the diaphragm is used in Pridie, may be coated with PTFE in order to ensure is releases from the composite (See, for example, Ridges et al. pages 10-11, paragraph [0104]).  Thus, Examiner submits it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize such a PTFE coating on the diaphragm pulled onto the tool surface [22] during compression, because it would have predictably ensured release from the composite following compression.  Such a membrane comprises PTFE.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pridie as applied to Claim 6, and further in view of Stephen (US 4,671,841).
Regarding Claim 8, Pridie teaches the method of Claim 6 as described above.  Pridie is silent as to the thickness of the diaphragm/vacuum bag interpreted as the release sheet.  However, it is known in the art for similar sheets to be 0.0002 inches in thickness (See, for example, Stephens, col. 4, lines 50-52).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lebrun et al. (US 2003/0146543), wherein the mold shown at the bottom of Fig. 2 appears to read on at least Claim 1 since the right side of the mold has a curved surface below a right flange, the curved surface being above the lower surface of the left side, which also has a flange.  Examiner notes nothing necessarily forbids the forming tool and the fairing bar from being different sides of the same structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SCOTT W DODDS/Primary Examiner, Art Unit 1746